Citation Nr: 0939173	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In December 2008, this case was remanded for additional 
development.  It has since returned to the Board for further 
appellate action.


FINDINGS OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Veteran and his representative submitted a 
written statement indicating the Veteran's desire to withdraw 
all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran perfected an appeal with respect to the issues 
identified on the title page.

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in 
September 2009, the Veteran and his representative informed 
the Board that the Veteran desires to withdraw from appellate 
status all issues on appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran has withdrawn his Substantive Appeal with respect to 
all issues.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for these benefits.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a low back disability is dismissed.

The appeal for entitlement to an initial disability 
evaluation in excess of 30 percent for PTSD is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


